DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in CHINA on May 29 of 2020. The certified copies of the applications 2020/20957506.2 and 2020/20957705.3 have been received.  It is noted, however, that applicant has not filed a certified copy of the 2020/20958068.1 application as required by 37 CFR 1.55.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Fixture with Angularly Adjustable Light Holder and Retractable Modifier Support.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The 
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention, and contains grammatical or typographical errors.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	An illumination apparatus includes a surface rim, a rotation ring, a light holder and a retractable tube. The surface rim has a rim cover, and [[an]]a rim wall and defining a light opening. The rotation ring is held by the rim wall to be rotatable along an axis of a center of the light opening. The light holder is used for support a light source. The light holder is fixed to the rotation ring by two rotation axles so that the light holder is capable of orienting a light source in a plurality of angles a plane of the rotation ring. The retractable tube has an optical cover, such that a distance between the optical cover and the light source is adjustable. 

Drawings
The replacement drawing sheets were received on June 10 of 2021.  These drawings are not acceptable (see below).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
“61”, found at least in Figure 3;
“62”, found at least in Figure 3;
“70”, found at least in Figure 3;
“71”, found at least in Figure 3;
“31”, found at least in Figure 5;
“H”, found at least in Figure 5;
“3”, found at least in Figure 6;
“3b”, found at least in Figure 6;
“511”, found at least in Figure 6;
“610”, found at least in Figure 10;
“615”, found at least in Figure 10;
“616”, found at least in Figure 10;
“617
“618”, found at least in Figure 11.  

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “611” has been used to designate different parts in Figures 2, 4 and 10.  
	
The applicant is advised that this action only exemplifies the objections to the drawings, applicant’s cooperation is requested in correcting all the occurrences of the cited, or any other errors of which applicant may become aware in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference number 611 has been used to designate both a “circular track” (lines 18 of page 6) and “connecting holes” (line 24 of 50, used to designate both a “ring wall” (line 6 of page 11) and “fixing unit” (line 9 of page 11).
The applicant is advised that the reference characters must be properly applied, with no single reference character being used for two different parts or for a given part and a modification of such part. See MPEP §608.01(g). 

Claim Objections
Claims 3, 6 and 19 objected to because they include grammatical, syntax, and/or typographical errors. Appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendments, below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Independent claim 1 is indefinite as it is not clear if the apparatus defined by the claims must necessarily include a “light source”, or if such “light source” is simply the external structure the claims apparatus is merely intended to be used with. Note that the “light source” is used to functionally define the “retractable tube” (see line 10).  The applicant is advised that, in comparing the claimed invention with the Prior Art, the light source”. 

Dependent claims 2-20 are rejected at least for their dependency on indefinite independent claim 1 (see above).

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A downlight apparatus, comprising: 
a surface rim having a rim cover, and [[an]]a rim walldefining a light opening; 
a rotation ring held by the rim wall to be rotatable along an axis of a center of the light opening; 
a light source;
a light holder for holding [[a]]the light source;
two rotation axles fixing the light holder to the rotation ring, wherein the light holder is rotatable to change a tilt angle of the light holder with respect to the rotation ring; and 
a retractable tube with an optical cover, wherein the retractable tube is manually movable to change a distance between the optical cover and the light source.

CLAIM 3.	The downlight apparatus of claim 2, wherein the rotation track is formed by a track ring, the rim wall and multiple levers, wherein the track ring is an extension ring protruding inwardly from the rim wall to the light opening, wherein the track ring and the multiple levers limit movement of the rotation ring on two opposite edges of the rotation ring.  

CLAIM 6.	The downlight apparatus of claim 5, wherein the light holder has a reflective cup for guiding a light of the light source to [[a ]]the optical cover.  

CLAIM 16.	The downlight apparatus of claim 15, further comprising a manual switch, wherein the manual switch is operated to choose enabling or disabling adjustment of the optical parameter by rotating the rotation ring.  

CLAIM 19.	The downlight apparatus of claim 1, wherein the light holder has [[an]]a central tube, the light source has a LED module mounted on a top plate of the central tube, a driver is placed inside the central tube.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 13, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over EBISAWA (U.S. Pat. App. Pub. 2013/0322084) in view of WU et al. (U.S. Pat. 9,194,561).

Regarding independent claim 1 (as best understood), EBISAWA discloses a downlight apparatus 1 (as seen in Figure 7) including a surface rim 300 (as seen in Figure 7) having a rim cover 310 (as seen in Figure 5) and an rim wall 301 (as seen in Figure 7), wherein the rim wall 301 protrudes from the rim cover 310 (as seen in Figure 7), the rim wall 301 defining a light opening 300a (as seen in Figure 7); a rotation ring 200 (as seen in Figure 7) held by the rim wall 301 (see paragraph 0054) to be rotatable along an axis of a center of the light opening 300a (see paragraph 0054); a light holder 120 (as seen in Figure 6) for holding a light source 140 (as seen in Figure 6), wherein the light holder 120 is fixed to the rotation ring 200 with two rotation axles 121a/121b (as seen in Figure 7) so that the light holder 120 is rotatable manually to change a tilt angle of the light holder 120 with respect to the rotation ring 200 (see paragraph 0044); and an optical cover 150 (as seen in Figure 6).
EBISAWA explicitly discloses all the limitations of the claim, as previously detailed, except the optical cover 150 provided in a retractable tube manually movable to change a distance between the optical cover 150 and the light source 140. 
However, WU et al. discloses a downlight apparatus (as seen in Figure 1) including a surface rim 6 (as seen in Figure 2) having a rim cover (as seen in Figure 2) and a rim wall extending from the rim cover (as seen in Figure 2) and defining a light opening (as seen in Figure 2); a light holder 3 (as seen in Figure 1); a light source 2 (as seen in Figure 1) provided in the light holder 3 (as seen in Figure 1); and a retractable 42 (as seen in Figure 1) with an optical cover 5 (as seen in Figure 1), the retractable tube 42 manually movable to change a distance between the optical cover 5 and the light source 2 (see lines 14-20 of column 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the patented retractable tube 42 of WU et al. with the Prior Art apparatus of EBISAWA, according to the known methods taught by WU et al., to yield the predictable result of enabling the downlight apparatus 1 to adjust the focus of the output light (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 2 (as best understood), EBISAWA further discloses the rim wall 301 provides a rotation track 320 (as seen in Figure 7) for holding the rotation ring 200 to be rotated along the rotation track 320 (see paragraph 0023). 

Regarding dependent claim 3 (as best understood), EBISAWA further discloses the rotation track 320 is formed by a track ring 320 (as seen in Figure 7), the rim wall 301 and multiple levers 352 (as seen in Figure 10), wherein the track ring 320 is an extension ring protruding inwardly from the rim wall  301 to the light opening 300a (as seen in Figure 7), wherein the track ring 320 and the multiple levers 352 limit movement of the rotation ring 200 on two opposite edges of the rotation ring 200 (see paragraph 0089). 

Regarding dependent claim 5 (as best understood), both EBISAWA and WU et al. further discloses the optical cover 150/5 is a light passing cover 150/5 (inherent, as it is required for operation of the disclosed devices). The previously proposed modification 150/5 and the light holder 120/3 (see WU et al., lines 14-20 of column 3). 

Regarding dependent claim 6 (as best understood), EBISAWA further discloses the light holder 150 has a reflective cup (plurality of truncated cone shaped elements 151, as seen in Figure 6) for guiding a light of the light source 140 to the optical cover 150 (see paragraph 0066). 

Regarding dependent claim 7 (as best understood), EBISAWA further discloses the optical cover 150 comprises a first lens 151 for condensing a light of the light source 140 to form a light beam (see paragraph 0066). 

Regarding dependent claim 11 (as best understood), EBISAWA further discloses the rim wall 301 has two connectors (features receiving elements 12a/12b/12c, as seen in Figures 5 and 7) for attaching two torsion springs 12a/12b/12c for fixing the downlight apparatus 1 to a cavity of a ceiling (see paragraph 0049). 

Regarding dependent claim 13 (as best understood), EBISAWA further discloses the light source 140 is a LED module (see paragraph 0040) mounted on a central plate 140 of the light holder 120 (as seen in Figure 6). 

Regarding dependent claim 14 (as best understood), the teachings of EBISAWA and WU et al. individually disclose, or at least suggest when combined, all the limitations of the claim (as previously detailed), except a back side 140b of the central plate 140 having a socket for routing electricity to the light source 140. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known socket on the back side 140b of the central plate 140 in the apparatus of EBISAWA and WU et al., to obtain the predictable result of providing means for electrically connecting the light source 140 to a power source. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 18 (as best understood), EBISAWA further discloses the rotation ring 200 being rotated with respect to the surface rim 300 for selecting a rotation angle of the rotation ring 200 with respect to the surface rim 300 from multiple discrete candidate values (as evidenced by paragraph 0054). 
The teachings of EBISAWA and WU et al. individually disclose, or at least suggest when combined, all the limitations of the claim (as previously detailed), except a grid unit for selecting a rotation angle from multiple discrete candidate values.
However, the examiner takes Official Notice of the use and advantages of gradation indicia (i.e. a grid unit), specifically for indicating rotation angles, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include gradation indicia (i.e. grid unit) in the apparatus of EBISAWA and WU et al., to obtain the predictable result of providing means for precisely rotating the rotation ring 200 with respect to the surface rim 300 to a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 19 (as best understood), EBISAWA further discloses the light source 140 having an LED module (see paragraph 0040) mounted on a plate 140 (see paragraph 0040).
The teachings of EBISAWA and WU et al. individually disclose, or at least suggest when combined, all the limitations of the claim (as previously detailed), except the light holder 120 having a central tube, the plate 140 being a top plate of the central tube, and a driver placed inside the central tube.
However, WU et al. discloses the light holder 3 including a central tube (central tubular cavity of element 3, as seen in Figure 2), with the light source 2 provided on a plate 22 (as seen in Figure 2) attached to an end of the central tube.
In addition, the examiner takes Official Notice of the use and advantages of drivers, specifically LED module drivers, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further include the known central tube of WU et al. in the downlight apparatus of EBISAWA (as previously modified by WU et al.), to obtain the predictable result of enabling the downlight apparatus to include an LED driver. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
	 

Regarding dependent claim 20 (as best understood), the teachings of EBISAWA and WU et al. individually disclose, or at least suggest when combined, all the 120 has a back cover for concealing the driver in the central tube.
However, the examiner takes Official Notice of the use and advantages of covers, specifically for concealing LED module drivers in their housing portions, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further include the known cover in the in the light holder 120 of the downlight apparatus of EBISAWA (as previously modified by WU et al.), to obtain the predictable result of securing the LED driver in the central tube and protecting it from the surrounding environment. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Feder (U.S. Pat. 2,649,535), Birk et al. (U.S. Pat. 5,404,297), Hodge et al. (U.S. Pat. App. Pub. 2006/0250788), Gloisten (U.S. Pat. 6,350,043), Chen (U.S. Pat. 7,311,422), Liu (U.S. Pat. App. Pub. 2010/0315812), Liu (U.S. Pat. App. Pub. 2018/0180269), Markey et al. (U.S. Pat. 10,101,011), Xu et al. (U.S. Pat. 10,215,374), Davis et al. (U.S. Pat. 10,317,054), and Portinga et al. (U.S. Pat. 11,015,794) disclose illumination device including a light source supported in a holder, a plurality of pivot elements provided to the holder to define a rotation axis, and a ring rotatably coupled to .

Allowable Subject Matter
Claims 4, 8-10, 12 and 15-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875